Citation Nr: 1024987	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  06-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially 
adaptive housing.  

2.  Entitlement to special monthly compensation based on the loss 
of use of both feet.  

3.  Entitlement to automobile and adaptive equipment or adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION


The Veteran evidently had active service in 1982, and had 
verified active service from April 1990 to January 1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Buffalo, New 
York, Regional Office (RO) which, in pertinent, denied basic 
eligibility for assistance in acquiring specially adaptive 
housing and automobile and adaptive equipment or adaptive 
equipment only.  In December 2007, the RO denied special monthly 
compensation based on the loss of use of both feet.  In August 
2009, the Veteran was afforded a videoconference hearing before 
the undersigned Acting Veterans Law Judge.  

The issues of entitlement to special monthly compensation based 
on the loss of use of both feet and automobile and adaptive 
equipment or adaptive equipment only are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran if 
further action is required on his part.  


FINDINGS OF FACT

1.  Service connection is currently in effect for lumbosacral 
spine discogenic disease with cauda equina syndrome evaluated as 
40 percent disabling, partial fecal incontinence evaluated as 100 
percent disabling, complete urinary incontinence evaluated as 60 
percent disabling, a cervical spine disorder with radiculopathy 
evaluated as 30 percent disabling, right shoulder strain 
evaluated as 20 percent disabling, left shoulder strain evaluated 
as 20 percent disabling, right leg neuropathy evaluated as 20 
percent disabling, left leg neuropathy evaluated as 20 percent 
disabling, right tibial stress fracture residuals evaluated as 
noncompensable, and left tibial stress fracture residuals 
evaluated as noncompensable.  The Veteran has a combined 100 
percent disability rating.  

2.  Giving the Veteran the benefit of the doubt, his service-
connected disabilities have been objectively shown to be 
essentially commensurate with loss of use of both lower 
extremities such as to preclude locomotion without the aid of a 
wheelchair.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, he meets the basic 
eligibility requirements for assistance in acquiring specially 
adaptive housing.  38 U.S.C.A. §§ 2101(a), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
3.809 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants the Veteran's claim of 
entitlement to basic eligibility for assistance in acquiring 
specially adaptive housing.  The Board's action represents a 
complete grant of the benefit sought on appeal as to this matter.  
As such, no discussion of the VA's duty to notify and assist is 
necessary.  

The Secretary of the VA is authorized to furnish financial 
assistance in acquiring specially adapted housing to a veteran 
who had active service after April 20, 1898 and who has a 
permanent and total service-connected disability due to: (1) the 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (3) the loss or loss of use of one lower extremity 
together with the residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; or (4) the loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002).  

The provisions of 38 C.F.R. § 3.809, in pertinent part, indicate 
that: to "Preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

Service connection is currently in effect for the Veteran' 
lumbosacral spine discogenic disease with cauda equina syndrome 
evaluated as 40 percent disabling, partial fecal incontinence 
evaluated as 100 percent disabling, complete urinary incontinence 
evaluated as 60 percent disabling, a cervical spine disorder with 
radiculopathy evaluated as 30 percent disabling, right shoulder 
strain evaluated as 20 percent disabling, left shoulder strain 
evaluated as 20 percent disabling, right leg neuropathy evaluated 
as 20 percent disabling, left leg neuropathy evaluated as 20 
percent disabling, right tibial stress fracture residuals 
evaluated as noncompensable, and left tibial stress fracture 
residuals evaluated as noncompensable.  The Veteran has a 
combined 100 percent disability rating.  

A February 2007 written statement from S. H. O., M.D., conveys 
that the Veteran "can only walk about 10 [feet with] the use of 
a walker or cane - may fall."  

During an April 2008 VA examination for compensation purposes, 
the Veteran was noted to be "predominately either bed bound, 
chair bound, or electric wheelchair bound."  He was diagnosed 
with "lumbosacral spine discogenic disease status post 4 
surgeries with cauda equina syndrome and left leg radiculopathy 
and right leg radiculopathy;" right tibial stress fracture 
residuals with right knee strain; and left tibial stress fracture 
residuals with left knee strain.  As to whether effective 
function remained in the Veteran's lower extremity other than 
which will be equally served by an amputation at the stump of 
election below the knee with use of a suitable prosthetic, the VA 
examiner commented that "[n]o, in this examiner's opinion, this 
[V]eteran's case, after thorough history, exam and review of the 
records, there is some function of his lower extremities thereby.  
He would not be served equally by an amputation below the knee".  

In an addendum, the VA examiner then stated that "[a]fter 
further discussion to make sure all issues were addressed, it was 
recommended that I specifically mention in my dictation that [the 
Veteran] is unable to walk 25 feet unattended.  This has been 
done previously when we did his functional assessment where we 
said that he could not stand, he could not walk, and that he had 
minimal use of his lower legs as he used them to assist him in 
transferring from chair to chair".  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements and oral testimony 
on appeal.  Service connection is in effect for post-operative 
lumbosacral spine, lower extremity, and neurological disorders 
which are productive of permanent and total disability with loss 
of use of both lower extremities such as to preclude locomotion 
without the aid of a wheelchair.  The report of the April 2008 VA 
examination for compensation purposes reflects that the Veteran's 
service-connected disabilities necessitate his constant use of a 
wheelchair, although occasional locomotion by other methods may 
be possible.  Therefore, resolving doubt in the Veteran's favor, 
the Board concludes that basic eligibility for assistance in 
acquiring specially adapted housing has been established.  38 
U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2009).  


ORDER

The benefit sought on appeal is granted and basic eligibility for 
assistance in acquiring specially adapted housing has been 
established.  

 




REMAND

The report of the April 2008 VA examination for compensation 
purposes notes that the Veteran drove a "special adapted van."  
During his August 2009 videoconference hearing before the 
undersigned Acting Veterans Law Judge, the Veteran clarified that 
he drove an adapted vehicle and that "the VA helped me put the 
elevator lift and hand controls in the vehicle." (See hearing 
transcript at page 19).  In reviewing the claims files, the Board 
observes that there is no documentation of the Veteran's prior 
award of automobile and adaptive equipment or adaptive equipment 
only, if any.  Such evidence is relevant to the Veteran's current 
entitlement to both special monthly compensation based on the 
loss of use of both feet and automobile and adaptive equipment or 
adaptive equipment only.  Thus, the RO should undertake 
appropriate action to determine whether such an award has in fact 
been granted and, if so, the evidentiary basis for such action.  

The Veteran also testified during the August 2009 hearing that he 
was in receipt of Social Security Administration (SSA) disability 
benefits.  Documentation of the Veteran's SSA award of disability 
benefits and the evidence considered by the SSA in granting the 
Veteran's claim is not of record.  The United States Court of 
Appeals for Veterans Claims (Court) has clarified that the VA's 
duty to assist the Veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-
188 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it 
provide documentation of the Veteran's 
award of disability benefits and copies of 
all records developed in association with 
that award (and any subsequent disability 
determinations) for incorporation into the 
record.  

2.  Clarify whether the Veteran was 
previously awarded automobile and adaptive 
equipment or adaptive equipment only.  If 
so, incorporate all relevant VA 
documentation associated with such award(s) 
into the claims files.  

3.  Then, readjudicate the Veteran's claims 
of entitlement to both special monthly 
compensation based on the loss of use of 
both feet and automobile and adaptive 
equipment or adaptive equipment only.  If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the Veteran's claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  


______________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


